UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1797


HABTAMU WORKU KEBEDE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 29, 2009                 Decided:   May 13, 2009


Before MICHAEL, MOTZ, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Solomon Z. Bekele, LAW OFFICES OF SOLOMON Z. BEKELE, Silver
Spring, Maryland, for Petitioner.     Michael F. Hertz, Acting
Assistant Attorney General, William C. Peachey, Assistant
Director, Matthew A. Spurlock, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Habtamu    Worku      Kebede,              a        native    and        citizen     of

Ethiopia,     petitions      for    review          of       an    order    of     the    Board    of

Immigration     Appeals      (“Board”)         dismissing             his    appeal       from    the

immigration      judge’s         denial        of        his        requests       for     asylum,

withholding     of   removal,       and    protection                under       the     Convention

Against Torture.

              Before this court, Kebede challenges the determination

that he failed to establish his eligibility for asylum.                                            To

obtain   reversal       of   a     determination                  denying    eligibility          for

relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.”                          INS v. Elias-Zacarias, 502

U.S.   478,    483-84    (1992).          We       have       reviewed       the       evidence    of

record and conclude that Kebede fails to show that the evidence

compels a contrary result.                 Accordingly, we cannot grant the

relief that he seeks.

              Additionally, we uphold the denial of Kebede’s request

for withholding of removal.                “Because the burden of proof for

withholding of removal is higher than for asylum--even though

the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”                             Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).                                Because Kebede failed to

                                               2
show that he is eligible for asylum, he cannot meet the higher

standard for withholding of removal.

            We also find that substantial evidence supports the

finding that Kebede failed to meet the standard for relief under

the   Convention     Against       Torture.           To   obtain   such     relief,     an

applicant must establish that “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”        8 C.F.R. § 1208.16(c)(2) (2008).                      We find that

Kebede     failed    to     make     the    requisite         showing        before     the

immigration court.

            Accordingly,       we    deny       the    petition     for     review.      We

dispense    with     oral    argument       because         the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      PETITION DENIED




                                            3